Citation Nr: 0843832	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-41 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the termination of nonservice-connected death pension 
benefits effective from December 12, 2004, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1960 to March 
1965.  He died in September 1976.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 letter decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which terminated the appellant's death pension 
benefits effective December 12, 2004.


FINDING OF FACT

1.  VA received information that the appellant had been 
incarcerated for a felony conviction since October 13, 2004.

2.  The appellant's VA death pension benefits were 
discontinued effective December 12, 2004, the 61st day of 
imprisonment following conviction.


CONCLUSION OF LAW

The criteria for termination of the appellant's VA 
nonservice-connected death pension benefits, effective 
December 12, 2004, were properly met.  38 U.S.C.A. § 1505(a) 
(West 2002); 38 C.F.R. § 3.666 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  The Board first notes that this issue 
turns on statutory interpretation.  As the law, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable, Mason v. Principi, 16 Vet. App. 129 (2002), and 
no further action is required pursuant to the VCAA.

Following receipt of the appellant's December 1976 claim, the 
appellant, the widow of a veteran who died in September 1976, 
was awarded nonservice-connected death pension benefits in 
January 1977, effective September 1976.

Upon having received information that the appellant had been 
incarcerated (the incarceration was later confirmed as having 
commenced on October13, 2004) for a felony conviction, in a 
March 2005 letter the RO informed the appellant of the 
proposal to terminate her death pension benefits.  More than 
60 days later, by a letter to the appellant dated in June 
2005, the RO informed her that her death pension was being 
terminated retroactively, effective December 12, 2004, the 
61st day of imprisonment following conviction.

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.

The Board finds that the appellant's claim for entitlement to 
death pension benefits while incarcerated is without legal 
merit.  The law makes it clear that a claimant is not 
entitled to death pension benefits for any part of the period 
beginning sixty-one days after his or her imprisonment begins 
for a felony conviction, and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the appellant's death pension was not terminated 
until the 61st day after her incarceration began for a felony 
conviction.


ORDER

The termination of nonservice-connected death pension 
benefits effective from December 12, 2004 was proper.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


